Title: From James Madison to James Monroe, 22 January 1786
From: Madison, James
To: Monroe, James


Dear Sir
Richmond Jany. 22d. 1786
Your favors of the 19th. Decr. and 7th. Jany. came both to hand by yesterdays mail. The Assembly adjourned last night after a Session of 97 days. If its importance were to be measured by the list of the laws which it has produced, all preceding Legislative merit would be eclipsed, the number in this instance amounting to 114 or 115. If we recur to the proper criterion no Session has perhaps afforded less ground for applause. Not a single member seems to be pleased with a review of what has passed. I was too hasty in informing you that an amendment of the Port bill had passed. I was led into the error by the mistake of some who told me it had passed the Senate when it had only been agreed to in a Committee of the Senate. Instead of passing it they sent down a repeal of the old port bill by way of amendment. This was disagreed to by the H. of D. as indirectly originating. The Senate adhered & the bill was lost. An attempt was then made by the adversaries of the port measure to suspend its operation till the end of the next Session. This also was negatived so that the old bill is left as it stood without alteration. Defective as it is particularly in putting Citizens of other States on the footing of foreigners, and destitute as it is of proper concomitant provisions, it was judg’d best to hold it fast and trust to a succeeding Assembly for amendments. The Navigation System for the State after having been prepared at great length by Mr. G. Baker was procrastinated in a very singular manner, and finally died away of itself, without any thing being done, except a short act passed yesterday in great hurry imposing a tonnage of 5/. on the vessels of foreigners not having treated with the U. S. This failure of local measures in the commercial line, instead of reviving the original propositions for a general plan, revived that of Mr. Tyler for the appointment of Commsrs to meet Comsrs from the other States on the subject of general regulations. It went through by a very great majority, being opposed only by Mr. M. Smith and Mr. Corbin. The expedient is no doubt liable to objections and will probably miscarry. I think however it is better than nothing, and as a recommendation of additional powers to Congress is within the purview of the Commission it may possibly lead to better consequences than at first occur. The Commssrs first named were the Attorney Doctr. W. Jones of the Senate and myself. The importunity of Mr. Page procured the addition of St. George Tucker who is sensible, fœderal and skilled in Commerce; to whom was added on the motion of I know not whom Mr. M. Smith who is at least exceptionable in the second quality having made unceasing war during the Session agst. the idea of bracing the federal system. In the Senate a further addition was made of Col. Mason Mr. D. Ross and Mr. Ronald. The name of the latter was struck out at his desire. The others stand. It is not unlikely that this multitude of associates will stifle the thing in its birth. By some it was probably meant to do so. I am glad to find that Virginia has merit where you are, and should be more so if I saw greater reason for it. The bill which is considered at N. Y. as a compliance with the requisitions of Congs. is more so in appearance than reality. It will bring no specie into the Treasy. and but little Continental paper. Another act has since passed which professes to comply more regularly with the demand of Congs. but this will fail as to specie, and as to punctuality. It will probably procure the indents called for, and fulfils the views of Congs. in making those of other States receivable into our Treasy. Among the Acts passed since my last I must not omit an economical revision of the Civil list. The saving will amount to 5 or 6000 pounds. The Govr was reduced by H. of D. to £800, to which the Senate objected. Which receded I really forget. The Council to £2000—the Attorney to £200, Register from £1100 to £800—Auditors & Solicitor from £4 to 300, Speaker of H. of D. to 40/. per day including daily pay as a member—& of Senate to 20/. &c—Delegates to Congs. to 6 dollars per day. The Act however is not to commence till November next. I mentioned in my last the propriety of addressing your future letters to Orange. Adieu Yrs. Affecly
J. Madison Jr
